DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 03/24/2022 the Amendment has been received on 07/21/2022.
           Claims 1, 16, 22 and 27 have been amended.
           Claims 7, 20, 36 and 37 have been canceled.
           Claims 1-6, 10, 14-17, 22, 27, 28, 30 and 33 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 5-9, filed on 07/21/2022, with respect to claims 1-7, 10, 14-17, 20, 22, 27, 28, 30, 33, 36 and 37 have been fully considered and are persuasive.  The appropriate claims have been amended to overcome the rejections and objections provided in the previous Office action. Therefore, all the previous rejections of claims 1-7, 10, 14-17, 20, 22, 27, 28, 30, 33, 36 and 37in addition the objections of claims 20, 33, 36 and 37 have been withdrawn. 
Allowable Subject Matter

4.         Claims 1-6, 10, 14-17, 22, 27, 28, 30 and 33 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Arimitsu et al. (US PAP 2018/0103979 A1), teach a plurality of X-ray markers (fiducial markers) formed of gypsum such as a disposable x-ray side marker (16) comprising a non-metallic material having a sufficiently high linear attenuation coefficient to be radiographically visible (see paragraphs 0085 and 0193) but fail to explicitly teach that the marker comprises a core at least partially surrounded by a sealing layer, wherein the sealing layer is arranged to act as a mould for casting of the core, and wherein the core is arranged to be retained within the mould as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 16, the most relevant prior art, Arimitsu et al. (US PAP 2018/0103979 A1) in view of Fisher (US PAP 2015/0329423 A1) teach a method of making disposable markers; wherein Arimitsu et al. teaches a method of making a disposable x-ray side marker with no substantial metallic component (see paragraphs 0085 and 0193). Fisher teaches a method of making a gypsum product comprising forming a sealing layer of a first material and a core of a second material, the sealing layer and core being formed such that the core is at least partially surrounded by the sealing layer (see paragraphs 0003, 0017, 0025 and 0030). 
           Arimitsu et al. and Fisher disclose related methods of making the gypsum products but fail to explicitly teach forming a sealing layer out of a first material, the first material having a low linear attenuation coefficient, wherein the sealing layer acts as a mould; at least partially filling the mould with a second material, to form a core, the second material having a sufficiently high linear attenuation coefficient to be radiographically visible; and covering the filled mould with the first material as claimed in combination with all of the remaining limitations of the claim.
            Claims 2-6, 10, 14-15, 17, 22, 27, 28, 30 and 33 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joseph et al. (US PAP 2009/0022272 A1; see abstract, Figs. 1-4B); Coursolle (US PAP 2013/0266124 A1; see abstract; Figs. 1 and 2); Foos et al. (US PAP 2004/0086082 A1; see abstract; Figs. 1-4); Wiedenhoefer et al. (US Patent 6,459,772 B1; see abstract; Figs. 1-19) and Russell et al. (US Patent 5,232,452; see abstract; Fig. 1) teach the disposable X-ray markers.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Irakli Kiknadze
/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884  
                                                                                                                                                                                                      /I.K./   August 24, 2022